                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                                   L
                                    Richmond Division
                                                                                     OCT    02
MICHAEL KOESTLER,
                                                                               CLERK, U.S. DISTRICT COURT
                                                                                     RICHMONn VA
       Plaintiff,

V.                                                    Civil Action No. 3:19CV431-HEH


KEN STOLLE,et ai,

       Defendants.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42

U.S.C. § 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff

must allege that a person acting under color of state law deprived him or her of a

constitutional right or of a right conferred by a law of the United States. See Dowe v.

Total Action Against Poverty in Roanoke Valley^ 145 F.3d 653,658(4th Cir. 1998)

(citing 42 U.S.C. § 1983). In his current complaint. Plaintiff failed to provide the

defendants fair notice of the facts and law upon which his or her liability rests.

Accordingly, by Memorandum Order entered on October 9, 2019,the Court directed

Plaintiff to submit a particularized complaint within fourteen (14)days of the date of

entry thereof. The Court warned Plaintiff that the failure to submit the particularized

complaint would result in the dismissal of the action.

       More than fourteen (14) days have elapsed since the entry of the October 9, 2019

Memorandum Order. Plaintiff failed to submit a particularized complaint or otherwise
respond to the October 9, 2019 Memorandum Order. Accordingly, the action will be

dismissed without prejudice.

      An appropriate order will accompany this Memorandum Opinion.


                                                      /s/
                                HENRY E. HUDSON
Date:/)c4.30 Sot^               SENIOR UNITED STATES DISTRICT JUDGE
Richrnond, Virginia
